Title: To John Adams from Pseudonym: "Verax", 2 September 1798
From: Pseudonym: “Verax”
To: Adams, John


No:2Solon and Lycurgus, Were as Usefull To their Countries as Fabius Maximus, or George Washington!
Baltimore 2d: September 1798


In Expectation that my Former Communication did not Offend & I cannot see how it could, an Intelligent & Enlighten’d Mind ever open to Receive Communications, From the Humblest of His Constituents, which may throw the smallest light on The Character, or Politicks of any Portion of The Country. He at Present is most Propitiously (at this Important Period) destin’d to Rule Over. I again forward our Respected President a Few of our News-papers—From which He will too Quickly see The Unhappy Effects, of Party-Spirits Yes Sir of a French Faction, In This Democratic Town! & How our Election may Terminate, God only knows; at present Our Opinions stands Thus
& Every man that Voted for Mr: Thomas Jefferson.—For General Smith
7/8th of The Mechanicks—
8/8 of The French—
do—of The lower order of Irish
& a Strong Family Connection—
& Every Man that Voted for You, For Mr: James Winchester.
7/8 of The Respectable Merchants. &
abt: 1/2 of The Officers of Government,
& every Unbaught Freeman.!
To Go as our Representative to Congress—A Person at a distance would be apt to Infferr from such a Statement, That Mr: Winchesters Election is secure, wt: such Friends—Far from it Sir—The Industry of The Generals party, wt: 7/8th: of all The Militia Officers, & Every Officer lay civil Officer—in The place, From His Honor, (& Connection) James Calhoun Esqr: our Mayor, to The Constable, & all The ci devant, & would be now, Privateers men, at Fells-Point, who have now This late Regulations, Cost the Supplying Victor Hughes at Gaudoloupe wt: Gunpowder &c: & Receiving Coffee in Return, & Cheap prize ships—Bot: Sometimes For One, & Two Thousand Dollars, worth In the River Thames, Five Thousand Guineas! Form a Phalanx, That you at a distance from us can hardly conceive!—& makes me very doubtfull about Mr: Winchesters Election, which Even to you Sir I am sorry to express a doubt about—because doubts in a Business of this kind, are allways Injurious. & well Smiths Party, know have to Catch the weak & the Doubtfull & Fix The Wavering—All The Abilities also, are wt: Mr: Winchester—Mr: Chase, & Mr: Martin, write well but The Judge has no Popularity, Here at least. & The Attorney General Tho’ an Amiable Man, & a Great Lawyer, not sufficiently Respecting Himself, cannot expect to Command Respect from others—They are however excellent Auxiliaries—to Mr: Winchester, whose Own Celebrity, & Character, & Fame, (here unrivall’d,) was never Once call’d in Question, even by an Imported Irish, native Jacobin, or Frenchman, untill He dar’d at The Unanimous Solicitations allmost of The Trade of Baltimore, & Every Good Friend to our present (might be) Happy Government, to come forward & oppose The Great General Smith, who seems to have forgot in His own Elevation, The Anual Rights of His Constituents! but of whom, Mr. W: they cannot now find Language sufficiently Gross to abuse Him wth:—But Firm in Conscious Rectitude, He feels above Their Censure or Their Praise, An Unfortunate but at One time allmost Pardonable partiality for French Principles led Him to be Connected wt: The ci devant Democratic Society of This place; The only bad Company He ever kept & to whose Records He is now Refusd a perusall of (wanted by Him for self Deffence) Tho daily Quotations are made against Him—From the Infamous Records of as High handed a Court as ever The Starr Chamber was in England, & This Circumstance about the Books of Their pretty Self Created Society. He Mr: Winchester—verbally inform’d the Writer yesterday!!! To add to our Disunion still more—There is an Unfortunate Paper war (as yet only) Going forward between Col: Howard & The sd: General Smith—In which The latter seems to think He has a great advantage—The Town Generally does not think so—& are anxiously waiting to hear again from Col: Howard but who has sincerely to Regrett the premature Death of an Amiable Officer of your acquaintance from whom satisfactory Testimony of The Cols: Veracity (now for The First time ever calld in Question) was firmly & certainly Expected—& much uneasiness The want of it Gives Col: Howards Friends, & The Reverse to The Generals—From Mr: Bayard however, something is Expected. To The Inclosures you are now Respectfully Refferr’d & on which, or any Thing else, (I will now spare you) & make no Comment. Wishing to think that my Communications may not be Thot. Intrusive, Forward, or Impertinent, Assuring you Sir upon The Honor of once an allmost Independent Man, but now nearly Ruin’d by French Depredations, & Land Jobbing Domestic swindlers That my intentions are Good & Influenc’d by no improper Views—I Remain Respectfully—your Admirer as a Gentleman, & a Firm Chief Majistrate—

Verax“Curse on The man—Who owes His Greatness to His Country’s Ruin!
Who would not weep Blush if such a Man There be.
Who would not weep—if G: Smith were He!”
